DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 11/9/2021”.  Applicant’s amendments of Claims 1, 17 and 11; cancellation of claim 2-7, 10, 13 and 18 with the same reply have been entered by the Examiner. Upon entry of amendments, Claims 1, 8-9 and 11-12, 14-17, 19-20 are pending wherein claims 1, 17 and 11 are independent.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2018, 4/5/2019, 10/15/2019, 1/3/2020, 8/21/2020, 9/9/2020, 1/4/21 and 4/16/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. on, layer, between, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “used as a function word to indicate position in close proximity with”, “one thickness lying over or under another” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1, 9, 11-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki et al (US 2009/0209101 A1 hereinafter Shinriki.
Regarding Claim 1, Shinriki discloses in Fig 10a-10e: An interconnect on a substrate, the interconnect comprising:
a first metal layer (251) disposed in direct contact with a substrate [0174];
a dielectric layer (252) in direct contact with the first metal layer and not in direct contact with the substrate (See Fig 10a: wiring layer 251 is formed on the substrate and is between 252 and the substrate), the dielectric layer having a via (253) therethrough and exposing a portion of the first metal layer (See Fig 10a);
a protective layer (255: RuTAN) in direct contact with the exposed portion of the first metal layer and entire inner sidewalls of the via, wherein the protective layer comprises ruthenium and is resistant to a Chlorine based precursor [0175]; Examiner notes that since Shinriki discloses the same material for the protective layer as claimed by the Applicant, it performs in the same manner with respect to being resistant to Chlorine based precursors.
a barrier layer (256: RuTaC) in direct contact with the protective layer (255) and not in direct contact with the via (See Fig 10B); wherein the barrier layer is deposited using a chlorine based pre-cursor and comprises a material selected from the group consisting of tantalum, tantalum nitride, alloyed tantalum and;

a top surface of the dielectric layer (252) is exposed and aligned with a top surface of the second metal layer (260/258) (See Fig 10e)[0176, 0178].
          The limitation “wherein the barrier layer is deposited using a chlorine based pre-cursor” in claim 1 is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.
Regarding Claim 9, Shinriki discloses in Fig 10a-10e: The interconnect of claim 1, wherein the second metal layer (258/260) comprises copper [0175].
Regarding Claim 11, Shinriki discloses in Fig 10a-10e: An interconnect on a substrate, the interconnect comprising: 

a dielectric layer (252) in direct contact with the first metal layer and not in direct contact with the substrate (first metal layer 251 is formed on the substrate and the dilectyric layer 252 is formed on the first metal layer and thus is not in direct contact with the substrate), the dielectric layer having a via therethrough (253) and exposing a portion of a surface of the first metal layer (251);
a protective layer (255: RuTaN) in direct contact with the exposed portion of the first metal layer and entire inner sidewalls of the via, wherein the protective layer comprises ruthenium and is resistant to a Chlorine based precursor [0175]; 
a barrier layer (256: RuTaC) in direct contact with the protective layer (255) See Fig 10B; wherein the barrier layer is deposited using a chlorine based pre-cursor and comprises a material selected from the group consisting of tantalum, tantalum nitride, alloyed tantalum and;
 a liner layer (258) in direct contact with the barrier layer (256); and
a second metal layer (260) filling the via and being in direct contact with the liner layer (258) and not in direct contact with the via (See Fig 10D), wherein
a top surface of the dielectric layer (252) is exposed and aligned with a top surface of the second metal layer (260/258) (See Fig 10e)[0176, 0178].
          The limitation “wherein the barrier layer is deposited using a chlorine based pre-cursor” in claim 1 is taken to be a product by process limitation, it is the patentability of 
Regarding Claim 12, Shinriki discloses in Fig 10a-10e: The interconnect of claim 11, wherein the second metal layer (260) fills a trench or via (See Fig 10D).
Regarding Claim 15, Shinriki discloses in Fig 10a-10e: The interconnect of claim 11, Yang discloses in Fig 5: wherein the second metal layer (260) comprises copper [0176, 0178].
Regarding Claim 16, Shinriki discloses in Fig 10a-10e: The interconnect of claim 11, wherein the liner layer (258) comprises Copper [0176].

Regarding Claim 17, Shinriki discloses in Fig 10a-10e: An interconnect on a substrate, the interconnect comprising:

a dielectric layer (252) in direct contact with  the first metal layer and not in direct contact with the substrate (metal layer 251 formed between 252 and the susbtrate), the dielectric layer having a via (253) therethrough and exposing a portion of the first metal layer (See Fig 10A);
a protective layer (255: RuTaN) in direct contact with the exposed portion of the first metal layer and entire inner sidewalls of the via, wherein the protective layer comprises ruthenium and is resistant to a Chlorine based precursor [0036]; Examiner notes that since Yang discloses the same material for the protective layer as claimed by the Applicant, it performs in the same manner with respect to being resistant to Chlorine based precursors.
a barrier layer (256: RuTaC) in direct contact with the protective layer (Fig 10B) and not in direct contact with the via [0175]; wherein the barrier layer is deposited using a fluorine precursor gas and comprises a material selected from the group consisting of tantalum, tantalum nitride, alloyed tantalum and not in direct contact with the via [0047]; and
a second metal layer (258/260) filling the via and being in direct contact with the barrier layer, wherein
a top surface of the dielectric layer (252) is exposed and aligned with a top surface of the second metal layer (260) (See Fig 10E)[0176,0178].
Regarding Claim 20, Shinriki discloses in Fig 10a-10e: The interconnect of claim 17, wherein the second metal layer (260) comprises copper [0176].
Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki et al (US 2009/0209101 A1 hereinafter Shinriki in view of Yang et al (2013/.
Regarding Claim 8, Shinriki discloses in Fig 10a-10e: The interconnect of claim 1.
Shinriki does not disclose: wherein the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine.
However, Yang in a similar device teaches: wherein the dielectric layer (20) comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine [0025, 0032]. 
References Yang and Shinriki are analogous art because they both are directed to interconnects and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shinriki with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shinriki and Yang so that the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine as taught by Yang in Shinriki’s device since, silicon dioxide is one of the most commonly used dielectric in semiconductor arts due to its electrical isolation properties.
Regarding Claim 14, Shinriki discloses in Fig 10a-10e: The interconnect of claim 11.

However, Yang in a similar device teaches: wherein the dielectric layer (20) comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine [0025, 0032]. 
References Yang and Shinriki are analogous art because they both are directed to interconnects and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shinriki with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shinriki and Yang so that the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine as taught by Yang in Shinriki’s device since, silicon dioxide is one of the most commonly used dielectric in semiconductor arts due to its electrical isolation properties.
Regarding Claim 19, Shinriki discloses in Fig 10a-10e: The interconnect of claim 17.
Shinriki does not disclose: wherein the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine.
silicon oxide, and carbon fluorine [0025, 0032]. 
References Yang and Shinriki are analogous art because they both are directed to interconnects and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Shinriki with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shinriki and Yang so that the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine as taught by Yang in Shinriki’s device since, silicon dioxide is one of the most commonly used dielectric in semiconductor arts due to its electrical isolation properties.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/9/2021, with respect to the rejection(s) of claim(s) 1, 8-9 and 11-12, 14-17, 19-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al (US 2013/0093089 A1) and Shinriki (US 2009/0209101A1) as shown above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/NISHATH YASMEEN/
Primary Examiner, Art Unit 2811